Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
* Note that all responses to this action should be sent to Art Unit 1765  .

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20170057163 see abstract, and paragraphs [0014].
With regard to independent claim 4 directed to:
 a resin composition comprising:

-polyetheretherketone;

-a polyetheretherketone recycled material; and

-a filler, wherein a percentage of the recycled material is 25 mass% or higher with respect to a total of the polyetheretherketone and the recycled material;

-the filler has a content of from 5 to 30 mass% and has an aspect ratio of from 1 to 3; and

in the case where the recycled material is one obtained by repeating molding and crashing three times, the tensile strength retention rate, all of the bending strength retention rate and the bending elastic modulus retention rate of the resin composition comprising the recycled material are 95% or higher.

Note the US Pub 20170057163 is directed to a process for manufacturing an object by laser sintering comprises: (i) selecting a powder comprising a polymeric material having a repeat unit of formula 
--O--Ph--O--Ph--CO--Ph-- I 
and a repeat unit of formula 
--O--Ph--Ph--O--Ph--CO--Ph-- II 
wherein Ph represents a phenylene moiety; and (ii) selectively sintering the powder to produce the object. It is important to note that a polyetherdiphenyletherketone is a polyetheretherketone albeit more specific.
The primary goal of the reference was proven when it was found that the polymer used can be advantageously recycled and blended with virgin material to produce a blend which has very similar mechanical properties and crystallinity compared to the virgin material by laser sintering. In paragraph [0014], the reference also recognizes that it is desirable for mechanical properties, such as the tensile strength, of objects produced from mixtures of virgin and recycled polymeric materials in laser sintering to be as close as possible to the properties of objects produced using 100% virgin polymeric material, so polymeric materials for laser sintering can be recycled one or more times with low impact on mechanical properties. Most importantly, the reference demonstrates in EXAMPLE 13 that A PEEK-PEDEK- is blended in a ratio of 50:50. 
The reference also disclosed that fillers may be added therein in paragraphs [0045], -[0050],. In FIG.’s 2-4, the reference discloses parameters such as the tensile strength, percent retention of tensile and elongating properties of the blend. [0050] Said powder may include up to 60 wt % filler, for example up to 40 wt % filler. The filler level may be in the range 0-60 wt %, suitably 10-60 wt %, for example 15-40 wt %. 
In paragraphs [0089] the reference discloses that a skilled person may be able to assess if a part has or has not been produced by sintering, in comparison to other processes such as molding which shows that molding is known in the art. See also TABLE 3.

With regard to claim 5,
 wherein the filler has an average particle size of 5 to 100 micrometer.
 	As disclosed above, paragraph [0050] of the reference discloses that [s]aid powder may include up to 60 wt % filler, for example up to 40 wt % filler. And in paragraph [0051] Said powder may comprise a radiation absorber which may have uniform distribution within particles of the powder or have high concentration in the interior or close to the surface of the powder.

With regard to claim 6
, wherein the filler includes carbon beads or glass beads.
Although the reference discloses the use of particles, it is not specific as to carbon or glass beads. However, since such type of filler is commonly used in the art, it  would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as part of the filler, carbon or glass beads since, both are commonly used in the art and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claim 7 directed to:
a seal ring comprising the resin composition as claimed in claim 4. 
The references, JP8291257A , JP1053700A and JP8159292A each disclose the production of a seal ring made of a PEEK resin. Since the use of PEEK to produce seal rings is well-known and commonly produced in the art, , it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use PEEK to produce seal rings, since it is commonly used in the art and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, independent claim  4 recites the broad recitation in lines 1-8, and the claim also recites “in the case where the recycled ….” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765